UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7534


KEITH EARL GODWIN,

                       Plaintiff - Appellant,

          v.

HAROLD CLARKE, Director; ROBERT F. HALEY, II, Commonwealth
Attorney; CHESAPEAKE CIRCUIT COURT JUDGE,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:13-cv-00691-RAJ-TEM)


Submitted:   January 15, 2015             Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keith Earl Godwin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keith Earl Godwin appeals the district court’s order

dismissing his civil action filed pursuant to 42 U.S.C. § 1983

(2012).      We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district    court.    Godwin   v.   Clarke,   No.    2:13-cv-00691-RAJ-TEM

(E.D. Va.    Sept.   25,   2014).    We   dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                    AFFIRMED




                                     2